Citation Nr: 1015867	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

In June 2008, the Veteran filed a claim for entitlement to a 
total disability rating for individual unemployability 
(TDIU).  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.  In addition, the Veteran's accredited 
representative appeared to raise the issue of entitlement to 
an increased rating for the service-connected lumbar spine 
disability in written argument of November 2008.  As this 
matter is also not currently developed or certified for 
appellate review, it is referred to the RO for appropriate 
action as well.  


FINDINGS OF FACT

1.  Prior to March 6, 2009, the Veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas such as work; relationships; and mood due to 
nightmares, intrusive thoughts, depressed mood, anxiety, 
trouble sleeping, and social isolation.  

2.  Prior to March 6, 2009, the Veteran's PTSD is not 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  

3.  From March 6, 2009, the Veteran's PTSD more nearly 
approximates total occupational and social impairment 
primarily due to his PTSD anger and irritability; and 
impaired ability or performance regarding certain activities 
of daily living.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but 
not greater, for PTSD have been met prior to March 6, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009). 

2.  From March 6, 2009, the schedular criteria for a 100 
percent disability rating for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a disability rating in excess of 50 percent 
for his service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA outpatient treatment records show that the Veteran was 
seen in June 2004, complaining of difficulty with sleep, 
nightmares, visual flashbacks, intrusive memories, difficulty 
going to crowded places, short term memory loss and 
hyperstartle response.  He stated that he felt tired during 
the day and that he started projects and did not finish them.  
He had difficulty with crying spells, poor concentration and 
fair psychomotor activity.  The Veteran lived with his wife 
of 30 years and had one child who was in college.  Mental 
status examination revealed that the Veteran's appearance was 
neat and clean, he was alert and oriented times three, his 
thought process was coherent and relevant, his mood was 
dysphoric, and his affect was mood congruent.  His insight 
and judgment were both fair.  The diagnoses were PTSD, major 
depressive disorder, rule out mood disorder secondary to 
substance abuse and alcohol abuse.  The GAF assigned was 57.  
The Veteran was again seen in August 2004, stating that he 
was sleeping slightly better, approximately three hours per 
night.  He continued to have symptoms of intrusive memories, 
anger, fear of crowds, hypervigilance and heightened startle 
response.  Mental status examination revealed that his 
attitude was cooperative, affect was constricted, mood was 
dysphoric, speech was normal, thought process was 
circumstantial, and that hallucinations, delusions, suicidal 
ideation and homicidal ideation were not present.  He was 
fully oriented to time, place, person, and situation.  His 
immediate, recent and remote memory were all normal.  His 
abstraction was somewhat intact, and judgment and insight 
were both intact.  The diagnosis was PTSD and the assigned 
GAF score was 45.  The Veteran was seen a week later in 
August 2004 complaining of always being nervous and 
difficulty being around large numbers of people.  He did not 
go out much and had few friends other than "Nam Vets."  He 
stated his sleep pattern had worsened over the years, due to 
bad dreams and nightmares.  Mental status examination 
revealed that his attitude was cooperative, affect was 
worrisome and sad, mood was depressed and anxious, speech was 
normal, thought process was intact, and that there were no 
hallucinations, delusions, suicidal ideation or homicidal 
ideation.  He was fully oriented to time, place, person and 
situation and his immediate, recent and remote memory were 
all intact.  His abstraction, judgment and insight were all 
intact.  The diagnoses were PTSD and recurrent major 
depression.  

The Veteran was evaluated at a VA compensation and pension 
examination in October 2004.  He was clean, neat and dressed 
appropriately.  He reported that he had a good rapport with 
his son and that they got along well.  He stated that his 
family, including his mother and father, two brothers and one 
sister all kept in touch and got together whenever possible.  
He reported that he worked as an engineer since his discharge 
from service and planned to retire in one year.  He denied 
any inpatient mental health care.  He reported thoughts of 
suicide on occasion but stated that this is less often with 
the medication that he has been on.  He stated that he 
thought about running into a tree with his car.  He reported 
symptoms of occasional nightmares, not sleeping well, and 
startling easily.  He preferred to stay at home and before he 
was placed on his current medications, he had some 
difficulties with controlling his anger.  He reported a 
history of work-related difficulties due to PTSD and a 
history of some problems with anger.  He had not received a 
promotion since 1984 or a raise since 1994.  He believed this 
was due to the fact that he had alienated supervisors due to 
his PTSD symptoms, particularly his anger and irritability.  
He had no history of legal problems and had never been 
incarcerated.  He never attempted suicide.  He reported that 
he drank four to five beers a night and more when on vacation 
and acknowledged that this was an attempt to self-medicate 
his PTSD symptoms which included hyperarousal symptoms, 
social avoidance, anger, irritability, sleep problems, 
hypervigilance and associated depression.  

His appearance, attitude and behaviors were generally within 
normal limits.  His attire was casual, neat and appropriate 
and his hygiene and grooming were good.  He answered all 
questions appropriately and his speech, while adequately 
productive, was noticeably lacking in spontaneity.  It was 
also quite monotone in nature.  His thought processes were 
rational and goal directed and there was no evidence of 
hallucinations or delusions.  There was no evidence of 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  He was oriented times three.  His short-term 
memory and concentration skills were generally intact with no 
significant impairments noted.  However, the Veteran did 
report recurring disruptions in his short-term memory which 
he believed were PTSD-related.  His mood was somewhat 
dysphoric.  He appeared somewhat depressed and down.  His 
affect was noticeably constricted.  The Veteran had a full 
hyperarousal triad, and experienced one to two nightmares a 
week.  He experienced flashbacks and recurring intrusive 
recollections of his Vietnam combat experiences.  He avoided 
situations that might cause a hyperarousal situation which 
resulted in a significant degree of social avoidance.  He had 
marked difficulty being comfortable in crowds and avoided 
them whenever possible.  There was also evidence of pervasive 
and rather severe emotional detachment and estrangement from 
others and psychic numbing.  He had a long-standing history 
of anger and irritability.  The irritability also disrupted 
his social functioning.  He also had rather severe and 
ongoing hypervigilance particularly when leaving the house.  
The examiner noted that episodic disruptions in short-term 
memory and concentration do occur due to PTSD.  There was 
also evidence of mild-to-at-times moderate depression that 
was directly related to PTSD.  The symptoms included 
recurring dysphoria, low self-esteem, feelings of negativity 
and apathy, periods of decreased motivation, and an 
exacerbation of his PTSD related anhedonia and social 
avoidance.  He was not suicidal or homicidal.  His impulse 
control remained at best tenuously intact because of his 
PTSD-related anger and irritability.  His insight and 
judgment are good.  The examiner opined that his symptoms 
were severe and if it were not for treatment, he would likely 
be in a severely acute PTSD state that would likely require 
hospitalization.  The examiner also opined that he was self-
medicating with alcohol.  The diagnoses were PTSD, chronic 
and severe, and depressive disorder, not otherwise specified, 
moderate secondary to PTSD.  The GAF was 48.      

The examiner noted that the Veteran could care for his 
personal needs and grooming.  His level of personal and 
social adjustment was severely impaired.  He was quite 
socially avoidant even within his family.  He tended to be 
withdrawn, sullen, and emotionally detached and spent a great 
deal of time by himself.  His occupational functioning 
presented with at least moderate if not at times severe 
impairment.  His lack of a promotion or raise in many years 
was very likely due to the fact that he had alienated his 
supervisors because of his PTSD symptoms.  

VA medical records include an October 2004 note, in which the 
Veteran's affect was assessed as blunted and his mood as less 
dysphoric.  A December 2004 behavioral health outpatient note 
showed the Veteran reported increased difficulty sleeping, 
interruptions, and irritability at work.  The GAF was 45, 
while earlier in the month it had been 50.  In January 2005 
the Veteran reported increased isolation and nervousness.  He 
also reported heightened hyperstartle response, intrusive 
memories, and visual flashback.  The GAF was 45.  In February 
2005, the Veteran reported more ritualistic behavior and 
continued hypervigilance, intrusive memories, anger, fear of 
crowds, and heightened startle response.  His affect was 
blunted and his mood was dysphoric.  The GAF was 43.  In 
April 2005, he reported that he was having memory lapses, 
primarily the names of people he has known for a long time.  
His GAF score was 60.  In August 2005, the Veteran reported 
that his son was home from college for a week and that they 
were constantly at odds with each other which was unusual and 
really irritated him.  His mood was irritable and anxious. 
The GAF score was 58.  In October 2005 the Veteran reported 
that he took a part-time job but found it extremely difficult 
to work.  He stated that he suffered a severe panic attack 
his first week of work.  His mood was anxious.  As in August 
2005, his affect was worrisome, speech was normal, thought 
process was intact, and there were no hallucinations, 
delusions, suicidal ideation or homicidal ideation.  He was 
oriented times four, and memory was intact as was 
abstraction, judgment and insight.  

In the December 2005 substantive appeal, the Veteran reported 
that he was seeking early retirement due to increased 
irritability and inability to focus on simple tasks.
He also reported that severe bouts of depression interfered 
with his spousal relationship compelling him to seclude 
himself alone in his workshop for many hours obsessed with 
rituals of loading ammunition and thoughts of protecting 
himself.  

Additional VA medical records show that the Veteran received 
treatment for chronic PTSD, recurrent major depression, and 
depressive disorder.  In a January 2006 VA outpatient 
treatment note, the Veteran reported that he continued to try 
to work four hours per week which was fine as long as he only 
had to stock shelves or straighten out the merchandise.  Once 
he had to interface with customers, he would become more edgy 
and would wait for the one person who would cause him to 
begin to feel angry and then try to control himself from 
jumping across the counter at the person.  In February 2006, 
he was extremely tense and visibly more drawn and depressed.  
Work was becoming more stressful and he was becoming more 
irritable at work, forgetful with almost anything and simply 
not relating well to co-workers.  He was nervously tearing at 
the leg of his jeans and stated that he had gone through 20 
to 30 pairs of jeans.  The Veteran denied being violent and 
aggressive or destructive behavior.  The GAF score was 45.  
In April 2006, the Veteran reported that his irritability was 
worsening and that he "almost lost it" with a neighbor the 
day before.  In June 2006, he reported that work had really 
been causing him distress but that he now took time out of 
the office if confronted with something that might increase 
his anger level.  The assigned GAF score was 50.  Mental 
status examination that same month showed that his affect was 
congruent with his mood, which was depressed, his speech had 
normal rate, tone and volume and his thought process was 
concrete and organized.  His thought content was positive for 
mild suicidality without plan or intent.  There were no 
hallucinations and his insight and judgment were fair.  The 
GAF score was 55.  In June 2006, he felt that he might not be 
able to contain himself enough to not do bodily harm to his 
neighbor or the neighbor's son.  The neighbor continually 
harassed him and made threats, including some by the son who 
approached the Veteran with an object as if to do harm.  In 
September 2006, he was concerned that he might be laid off at 
work and if not, he would try to last until his 55th 
birthday.  He had not returned to his second job since the 
flood closed it in June.  In October 2006, he reported that 
quite unexpectedly, he had a resurgence of symptoms.  His 
wife told him that he unexpectedly began yelling, screaming 
and cursing while he slept.  His concentration was impaired 
at work.  He was forgetting tasks and needed to be checked up 
on.  He reported that he almost had an altercation at work 
that morning.  The GAF score was 45.  In October 2006, his 
thought process was negative for suicidality or homicidality.  
In February 2007, he reported that he received an "under 
performance" rating at work.  He had 90 days to correct the 
problems or he would be fired.  In August 2007, the Veteran 
reported that he submitted papers for retirement indicating, 
that he couldn't take it anymore and that he is at the point 
where he could really harm someone if approached the wrong 
way.  The GAF score was 43.  In October 2007, he reported 
that he was officially retired.  He was visibly depressed and 
anxious.  The GAF score was 42.  In February 2008, his GAF 
score was 45.  In April 2008, the Veteran reported that he 
felt increasingly depressed since his retirement.  In August 
2008, the Veteran reported that his irritability was not as 
it was when he was working, he was more calm.  In October 
2008, his thought processes were linear and logical.  

In January 2008 the Veteran underwent a private psychiatric 
examination.  During the examination the Veteran reported 
that he had difficulty falling asleep.  He also reported a 
decrease in appetite and sexual functioning.  He denied any 
significant manic related symptoms or symptoms of a formal 
thought disorder or cognitive dysfunction.  He admitted to 
symptoms of depression and anxiety, including dysphoric 
moods, occasional crying spells, feelings of guilty, 
hopelessness, loss of usual interests, anger, increased 
irritability, psychomotor, agitation, fatigue and loss of 
energy, feelings of worthlessness, problems with memory, 
problems with concentration, diminished sense of pleasure, 
restlessness, hypervigilance, muscle tension, flashbacks and 
nightmares of experiences in Vietnam, and hyperstartle 
response.  He reported that he usually got along well with 
friends and family.  He stated that he spends his days doing 
chores, reading, watching television, and listening to the 
radio.  

Mental examination revealed the Veteran's demeanor and 
responsiveness as cooperative.  Manner of relating, social 
skills, and overall presentation was adequate.  His speech 
intelligibility was fluent, voice was clear, and language was 
adequate.  Thought processes were coherent and goal directed 
with no evidence of delusions, hallucinations, or disordered 
thinking.  His mood was depressed and the Veteran appeared to 
be sad.  His affect was constricted and was reduced in 
intensity compared to his thoughts and speech.  He was 
oriented times three.  His attention and concentration were 
intact.  Insight and judgment were fair to good.  The 
diagnosis was PTSD.  Vocationally, he appeared to be capable 
of understanding and following simple instructions and 
directions, and performing simple and some complex tasks with 
supervision and independently.  He appeared to be capable of 
maintaining attention and concentration for tasks.  He could 
regularly attend to a routine and maintain a schedule.  He 
appeared to be capable of learning new tasks, making 
appropriate decisions, relating to and interacting moderately 
well with others.  He did appear to have difficulty dealing 
with stress.  

In a private medical examination dated in March 2008, the 
Veteran reported that he had attempted suicide approximately 
eight years ago but stated that he had no thoughts to harm 
himself or others in the last two days.  He denied a plan and 
intent.  He was diagnosed with PTSD and possible depression, 
status post suicide attempt.  

Social Security Administration (SSA) records show that the 
Veteran began receiving disability benefits in October 2007 
primarily for a back disorder and the secondary diagnosis was 
anxiety related disorders.  

In March 2009 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported an increase in the severity of his symptoms 
since his last review.  He reported nightmares two to four 
times a week that caused him to awake in a full state of 
hyperarousal.  He had daily relentless intrusive thoughts, 
memories, and recollections about the war.  The Veteran 
presented with severe social anxiety and social avoidance.  
He reported that he would become markedly tense, anxious, and 
hypervigilant in a crowd or social situation.  He also 
reported an increase in anger and irritability in social and 
public situations.  There was a marked decline in his ability 
to enjoy activities.  He presented with pervasive and 
moderate-to-severe emotional detachment, psychic numbing, and 
estrangement from others.  He spent a great deal of time in 
solitary activities.  He stated that he had two friends that 
he would see occasionally.  He had a marked history of 
repeated episodes of anger and irritability.  He stated that 
his anger diminished in frequency since he stopped working 
but reported that he got easily frustrated.  He was 
hypervigilant at home and constantly checked windows and 
doors.  He stated he was apprehensive and prone to startle 
responses to unexpected loud noises.  He was also prone to 
recurring episodes of decreased short-term memory and 
concentration.  

Mental examination revealed that sensorium was intact.  His 
speech was relevant, coherent, and productive.  His thought 
processes were rational and goal directed.  There was no 
evidence of hallucination, delusions, specific obsessions, 
compulsions, phobias, or ritualistic behaviors.  He was 
oriented times three.  His basic short-term memory and 
concentration skills were intact but he reported recurring 
disruptions in focus and concentration in daily tasks.  His 
mood was pleasant and he appeared anxious.  His affect was 
constricted but appropriate.  The examiner stated that the 
Veteran exhibited severe symptoms in 2004 and reported that 
his current symptoms were more severe.  There was evidence of 
moderate major depression without psychotic features related 
to his PTSD.  He had a sustained low mood state along with 
pervasive feelings of negativity and pessimism about his 
future and current life circumstances.  He was prone to 
episodes of despair.  Prominent symptoms of apathy, 
resignation, and withdrawal were noted.  He had decreased 
energy, motivation, driven, and ambition for daily 
activities.  He had episodes of psychomotor retardation and 
emotional constriction.  Severe anhedonia was also noted due 
to his depression.  His depression exacerbated his PTSD-
related symptoms of irritability, sleep problems, and social 
anxiety.  He was prone to suicidal thoughts but he did not 
present as an imminent suicidal or homicidal risk.  There was 
no evidence of mania, psychosis, or personality disorder.  
His insight and judgment were good.  The diagnoses were 
chronic and severe PTSD and major depression, recurrent, 
moderate without psychotic features.  The GAF score was 45.  
The examiner further noted that the examination revealed 
areas of impaired ability or performance regarding certain 
activities of daily living.  He found the Veteran's current 
level of personal and social adjustment was severely 
impaired.  The examiner stated that the Veteran's severe PTSD 
and moderate depression clearly and severely impaired his 
capacity to enjoy any daily activity.  He also found the 
Veteran to be totally and likely permanently disabled in the 
area of occupational functioning.  The PTSD symptoms had 
resulted in severe work disruptions, primarily due to his 
PTSD anger and irritability.  He could not maintain any 
semblance of emotional stability in work situations and could 
not carry out even the simplest of work-related tasks in a 
reliable and consistent manner due to his PTSD.  

Additional VA mental health records dating to December 2009 
reflected ongoing treatment.  GAF scores ranged from 48 to 
50.  In January 2009, the Veteran reported that he did not 
shower regularly.  In November 2009, he was seen by VA 
complaining of more impaired concentration, that he would 
forget what he was doing in the middle of something.    

In a January 2010 statement, the Veteran's wife reported that 
the Veteran experienced numerous flashbacks and exhibited 
isolating behavior.  She further reported that he was easily 
agitated and had a long history of anger related problems.  
She stated that his relationship with their son was 
stressful.

The Board finds that the evidence supports the assignment of 
a 70 percent evaluation prior to March 6, 2009.  In 
particular, the October 2004 VA examination report supports 
the assignment of a 70 percent evaluation as the examiner 
opined that the Veteran's PTSD was severe, that he had 
related depression, and that a GAF of 48 was appropriate.  In 
addition, the examiner assessed his personal and social 
adjustment as severely impaired and that his occupational 
functioning presented with at least moderate if not at times 
severe impairment.  In addition, VA medical records reveal 
GAF scores predominantly in the 41 to 50 range which reflects 
serious impairment.  In December 2005, the Veteran reported 
that he was seeking early retirement due to increased 
irritability and inability to focus on simple tasks.  
Moreover, VA medical records show that the Veteran 
experienced increased trouble with work and increased 
symptoms of hypervigilance, hyperstartle response, anger, 
isolation, and irritability.  Private examinations conducted 
in January and March 2008 show that the Veteran experienced 
dysphoric moods, occasional crying spells, feelings of guilt, 
hopelessness, loss of usual interests, anger, increased 
irritability, psychomotor agitation, fatigue and loss of 
energy, feelings of worthlessness, problems with memory, 
problems with concentration, diminished sense of pleasure, 
restlessness, hypervigilance, muscle tension, flashbacks, and 
nightmares.  These symptoms and findings fit within the 
criteria for a 70 percent evaluation.  The evidence also 
showed symptoms including insomnia, nightmares, 
hypervigilance, avoidance tendencies, flashbacks, social 
isolation, and feelings of helplessness.  The symptoms were 
described as severe at times.  As such, the evidence as a 
whole shows that the Veteran has impairment that more nearly 
approximates the criteria for a 70 percent disability rating, 
which is warranted for the entire period covered by this 
appeal, which is prior to March 6, 2009.  

However, a total rating is not warranted prior to March 6, 
2009, as the evidence does not show total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; grossly inappropriate 
behavior, intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
While depression, panic attacks, irritability, anger, and 
anxiety are present, the serious nature of those symptoms 
were considered in assigning the 70 percent evaluation.

The evidence does not show that he has gross impairment in 
thought processes or communication.  At one point, his 
thought processes were described as circumstantial, however, 
the other evidence of record predominantly shows that his 
thought processes were assessed as being coherent, relevant, 
intact, able to answer questions appropriately, rational, 
goal-directed, concrete, organized, linear and logical.  
While his communication has been described as lacking 
spontaneity and monotone in nature, his communication skills 
have also been described as normal, with normal rate, tone 
and volume.  In addition, mental health practitioners have 
reported him to be cooperative.  In January 2008, his manner 
of relating, social skills and overall presentation were 
assessed as adequate.  Accordingly, the  evidence does not 
show that he has a gross impairment in his ability to 
communicate.  

The evidence also does not show that he has persistent 
delusions or hallucinations or that he manifests grossly 
inappropriate behavior.  In fact, practitioners have reported 
that he does not experience delusions or hallucinations and 
his behavior has been described as being within normal 
limits.  While the examiner in October 2004 reported that the 
Veteran's impulse control was tenuously intact because of the 
Veteran's anger and irritability, and the Veteran has 
reported problems with his neighbors, co-workers, and 
customers, to include almost having an altercation at work, 
the evidence as a whole does not show that the Veteran 
exhibits grossly inappropriate behavior.   

The evidence also does not show that there was a persistent 
danger of hurting himself or others.  While there were 
incidents where he felt he might have an altercation at work 
or with neighbors, the evidence does not that there is a 
persistent danger of the Veteran hurting others.  Moreover, 
the Veteran has denied episodes of violence, he routinely 
reported not having homicidal ideation and his judgment and 
insight have been assessed as fair, good, and intact.  In 
fact, in June 2006, he reported that he would take time away 
from the office if confronted with something that might 
increase his anger level.  In addition, although he has 
reported having thoughts of suicide during the period of time 
covered by the claim, VA medical records have continuously 
noted that he does not have suicidal ideation, accordingly 
the evidence as a whole does not show that he in persistent 
danger of hurting himself.   

Prior to March 6, 2009, there was no evidence of an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene, or 
evidence of disorientation to time or place.  Instead, the 
Veteran was always described as oriented times three or four.  
In addition, he was assessed as being neat and clean with 
good hygiene.  While the Veteran has reported memory loss, to 
include forgetting the names of people he has known for a 
long time, there is no evidence of memory loss for the names 
of his close relatives, his own occupation or his own name.  

Moreover, the January 2008 VA examiner found that the Veteran 
appeared to be capable of understanding and following simple 
instructions and directions, and performing simple and some 
complex tasks with supervision and independently.  He 
appeared to be capable of maintaining attention and 
concentration for tasks.  He could regularly attend to a 
routine and maintain a schedule.  He appeared to be capable 
of learning new tasks, making appropriate decisions, relating 
to and interacting moderately well with others.  He did 
appear to have difficulty dealing with stress.  In sum, the 
evidence as a whole does not show that the Veteran has 
impairment that more nearly approximates the criteria for a 
100 percent rating.  In fact, despite the Veteran's severe 
functional impairment due to PTSD, he was able to maintain 
close relationships with his wife and several friends.  
Although the Veteran reported increased problems with work, 
such as not getting promoted or receiving raises, he worked 
for many years.  Moreover, none of the medical evidence of 
record describes him as being totally disabled or having 
total social and occupational impairment as a result of his 
disability.  Instead, his condition has been assessed as, at 
most, severe.  Accordingly, the criteria for a 100 percent 
rating are not met prior to March 6, 2009.     

The evidence shows that an increased staged rating of 100 
percent is warranted from March 6, 2009.  The March 2009 VA 
examiner found that the Veteran was totally and likely 
permanently disabled in the area of occupational functioning 
and that he had an impaired ability or performance regarding 
certain activities of daily living.  The PTSD symptoms had 
resulted in severe work disruptions, primarily due to his 
PTSD anger and irritability.  He could not maintain any 
semblance of emotional stability in work situations and could 
not carry out even the simplest of work-related tasks in a 
reliable and consistent manner due to his PTSD.  In addition, 
the Veteran's wife reported in January 2010 that the Veteran 
now had a strained relationship with his son and the examiner 
reported that the Veteran could not maintain any semblance of 
emotional stability in work situations.  Earlier, the 
evidence showed that the Veteran had a good relationship with 
his son.  Although the Veteran's service-connected PTSD 
symptomatology does not meet all of the criteria set forth 
under Diagnostic Codes 9411 for the assignment of a 100 
percent rating during the entire appeal period; it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.  Significantly, a VA examiner opined that the 
Veteran was totally disabled due to PTSD.  In light of the 
foregoing, the criteria for the assignment of a total 
schedular rating of 100 percent for service-connected PTSD 
have been more nearly approximated since March 6, 2009.  

The Board notes that the medical records contain diagnoses 
other than PTSD.  As the medical evidence does not 
specifically differentiate symptoms of PTSD from those due to 
other disabilities, the Board has considered all psychiatric 
symptoms in rendering this decision.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In this case, the Board is granting a disability rating of 
100 percent for the period following his March 2009 VA 
examination, the maximum rating allowable.  Prior to that 
time, the level of severity of the Veteran's PTSD was 
contemplated by the schedular criteria as was described in 
detail above and there was no indication that the schedular 
criteria were not adequate.  In addition, there was no 
evidence of frequent hospitalizations or interference with 
employment beyond that which is contemplated by the 
assignment of a 70 percent disability evaluation.  Referral 
by the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

A letter from the RO dated in December 2005 apprised the 
Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating for the PTSD.  
He was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was 
also informed of how VA establishes disability ratings and 
effective dates as required by Dingess/Hartman.  After the 
notice was provided, the claim was readjudicated by way of 
the statement of the case.  

In December 2008, the Board remanded the case for further 
development.  The agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  The VA medical records 
requested by the Board were associated with the claims 
folder, SSA records were obtained, and a PTSD examination was 
provided.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  
The Veteran was afforded multiple VA examinations, the 
reports of which are of record.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 70 percent, but not greater, for PTSD 
is granted for the entire period of time covered by this 
appeal prior to March 6, 2009, subject to the legal criteria 
governing the payment of monetary benefits.  

A disability rating of 100 percent for PTSD from March 6, 
2009, is granted, subject to the legal criteria governing the 
payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


